EXHIBIT 10.19

SEPARATION and RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) is made by and between
William D. Watkins (“Executive”) and Seagate Technology (US) Holdings, Inc. and
Seagate Technology, a limited company domiciled in the Cayman Islands
(collectively, “Seagate”). Executive and Seagate are called the “Parties” in
this Agreement.

Recitals

A.    Executive has served as Chief Executive Officer of Seagate Technology and
an employee of Seagate Technology (US) Holdings, Inc. Effective January 12,
2009, Seagate Technology terminated Executive’s role as its Chief Executive
Officer and informed Executive that his employment by Seagate would be
involuntarily terminated.

B.    Executive’s employment with Seagate terminated on February 4, 2009, and
the Parties have agreed to resolve all outstanding issues pertaining to
Executive’s service with Seagate in accordance with the terms and conditions of
this Agreement, the Seagate Technology Executive Officer Severance and Change in
Control (CIC) Plan (the “Plan”), and the Restrictive Covenants Agreement (the
“Covenants Agreement”) attached hereto as Exhibit “A” (collectively, “Applicable
Agreements”). This Agreement shall be deemed controlling to the extent its terms
vary from those of the Plan, but as to matters not addressed by this Agreement,
the Plan governs the benefits payable to Executive under this Agreement.

C.    Executive has had 21 days in which to consider and execute this Agreement,
and is advised to consult an attorney about it. Executive acknowledges that once
he executes this Agreement, he will have an additional 7 days in which to revoke
his execution. Executive’s written notice of revocation shall be delivered to
Kenneth M. Massaroni either in person or mailed by certified mail, return
receipt requested, and addressed to:

Kenneth M. Massaroni

Senior Vice President and General Counsel

Seagate Technology

920 Disc Drive

Scotts Valley, California 95066

If Executive does not timely revoke his execution of this Agreement, then the
eighth day following the later to occur of: (i) his date of his execution of
this Agreement and all Exhibits providing for Executive’s signature; or
(ii) approval of the Agreement by the Compensation Committee of the Seagate
Technology Board of Directors (the “Compensation Committee”) will be the
“Effective Date” of this Agreement; this Agreement will not become effective
unless approved by the Compensation Committee.



--------------------------------------------------------------------------------

D.    By executing this Agreement, Executive represents that he understands the
terms and effect of this Agreement and enters into it knowingly and voluntarily.

Based on these recitals, the Parties agree as follows:

Terms

1.    Upon his execution of this Agreement, Executive will tender a letter to
Kenneth M. Massaroni, Seagate’s General Counsel, confirming his termination of
employment with Seagate effective February 4, 2009 (the “Termination Date”);
this letter shall be in the form attached hereto as Exhibit “B.” Executive will
also tender a letter to Stephen J. Luczo, Chairman of the Board of Directors of
Seagate Technology, confirming his resignation from Seagate Technology’s Board
of Directors (“Board”) effective on the Termination Date; this resignation
letter shall be in the form attached hereto as Exhibit “C”. Executive will also,
as requested, tender his resignation from all officer or director or other
positions that he may hold with Seagate Technology or any of its subsidiaries
and affiliates or otherwise at the request or for the benefit of Seagate
Technology, with the effective dates of these resignations to be as designated
by Seagate; Executive agrees that he will cooperate with Seagate in facilitating
preparation of and signing any documentation that may reasonably be required in
connection with formalizing such resignations. No later than the business day
following the Resignation Date, Seagate will deliver to Executive his payroll
check for employment through the Termination Date, subject to applicable tax
withholdings and deductions, which payment Executive is entitled to receive for
his service to Seagate through the Resignation Date and without entering into
this Agreement.

2.    Effective February 9, 2009 Executive will begin a period as a consultant
to Seagate, which period (the “Consultant Period”) will last from February 9,
2009 to December 2, 2009, but the Consultant Period may be terminated at any
time after May 11, 2009, and for any reason or no reason after this date by
Executive giving at least 5 business days’ notice to Seagate. During the
Consultant Period, Executive will perform for Seagate only those services or
work on special projects that may be requested of him by the Board, its
designee, or Seagate Technology’s Chief Executive Officer (“CEO”) and performed
in accordance with the mutual agreement and convenience of Seagate and
Executive.

Seagate will pay Executive $500 per hour for his consulting services during the
Consultant Period, subject to any applicable withholdings. Executive will
invoice Seagate and will be paid for his consulting services on a monthly basis.
Executive acknowledges that he will not be an employee of Seagate during the
Consultant Period, and agrees that except as may otherwise be provided in this
Agreement he shall not be entitled to any other benefits, compensation, or
programs available to employees of Seagate or its related companies during the
Consultant Period. Seagate will reimburse Executive for all reasonable, approved
out-of-pocket expenses incurred in providing consulting services, including
reasonable travel expenses directly incurred in connection with providing these
services. To assist Executive in performance of his consulting services during
the Consultant Period, Seagate will, until June 30, 2009



--------------------------------------------------------------------------------

provide Executive with administrative support services on a reasonable,
as-requested basis, either through his most recent Seagate administrative
assistant or such other administrative assistant as Seagate may designate for
these duties.

3.    For a period of five years following the Termination Date, Executive will
comply, at Seagate’s sole cost, with any reasonable request by Seagate or its
attorneys to assist and/or cooperate in connection with any pending or future
claim, negotiation, litigation, investigation, administrative proceeding or
other dispute involving Seagate or any of its affiliates. Seagate will reimburse
Executive for all reasonable, approved out-of-pocket expenses incurred in
providing such assistance, including reasonable travel and lodging expenses
directly incurred in connection with such assistance and/or cooperation.
Executive acknowledges and agrees that he will not be paid for any time spent in
consultation on legal matters as required pursuant to this paragraph, including
but not limited to any time required of him in connection with litigation
wherein he is named as co-defendant of Seagate or any of its subsidiaries or
affiliates.

4.    Executive acknowledges that he has had access to highly sensitive Seagate
confidential, proprietary and/or trade secret information, and agrees he shall
not, either before the Termination Date or thereafter, disclose to any person or
entity any Seagate confidential, proprietary and/or trade secret information,
whether directly or indirectly, or use such information in any way except in the
course of providing services for the Company, as authorized in writing by the
Company, or as required to be disclosed by applicable law. Executive
acknowledges and agrees that his duties and obligations under the Seagate
At-Will Employment, Confidential Information, and Invention Assignment Agreement
(other than the paragraph thereof entitled “Arbitration,” which is hereby
deleted from such agreement and shall be of no further force or effect) shall
remain in full force and effect and that he will adhere to them. Executive
acknowledges that he may not disclose to any person or entity any Seagate
confidential, proprietary and/or trade secret information, whether directly or
indirectly, after termination of his employment except in the course of
providing services for the Company, as authorized in writing by the Company, or
as required to be disclosed by applicable law. Executive further acknowledges
that such information includes, but is not limited to, formulae, customer lists,
patterns, devices, inventions, processes, compilations of information, files,
records, documents, drawings, specifications, and equipment.

5.    Executive acknowledges and affirms that he has returned to Seagate, or
will return to Seagate on the Effective Date: (i) all documents, records,
procedures, books, notebooks and other documentation in any form whatsoever,
including but not limited to written, audio, video or electronic, containing any
information pertaining to Seagate, including any and all copies of such
documentation then in Executive’s possession or control, regardless of whether
such documentation was prepared or compiled by Executive, Seagate, other
employees of Seagate or any of their respective representatives, agents or
independent contractors; and (ii) all equipment or tangible personal property
entrusted to Executive by Seagate.

Executive further acknowledges that he will use his reasonable best efforts to
fully disclose to the CEO any and all pending matters relating to Seagate and
regarding



--------------------------------------------------------------------------------

which only he may possess full or specialized knowledge or familiarity.
Executive acknowledges and agrees that he will, as part of the consultancy
described in Paragraph 2, meet as soon as possible with the CEO and such other
Seagate personnel as the CEO may designate in order to discuss and help ensure
full disclosure of details pertaining to such matters.

6.    Seagate will provide the following compensation and benefits to Executive
(or, in the event of Executive’s death, to Executive’s surviving spouse or, if
she is not surviving, Executive’s estate) as consideration for his execution of
this Agreement and compliance with the terms and conditions hereof and of the
Covenants Agreement:

 

  a. Seagate shall provide Executive, within 10 business days after the later to
occur of the Termination Date or Effective Date, a lump-sum payment of
$2,500,004, subject to applicable tax withholdings and deductions. Seagate will
not contest any claim Executive makes for public unemployment compensation.

 

  b. Seagate shall provide Executive, within 10 business days after December 2,
2009, a lump-sum payment of $2,500,004, subject to applicable tax withholdings
and deductions. Seagate’s payment of this amount shall be conditioned and
contingent upon Executive’s full compliance, between the Termination Date and
December 2, 2009, with all terms and conditions of both this Agreement and the
Covenants Agreement. If a Change in Control (as defined in the Plan) shall be
effected during the six month period following the Termination Date, then
Seagate shall provide Executive (or his spouse, in the event of Executive’s
death) within 10 business days after December 2, 2009, an additional lump-sum
payment of $2,500,004, subject to applicable tax withholdings and deductions,
which amount represents the additional amount of cash severance benefits
Executive shall be entitled to receive under the Plan upon a Termination Event
(as defined in the Plan) occurring during a Change in Control Period (as defined
in the Plan). Seagate’s payment of this additional amount following a Change in
Control shall be conditioned upon Executive’s full compliance, between the
Termination Date and December 2, 2009, with all terms and conditions of both
this Agreement and the Covenants Agreement. Further, this payment, as with other
payments and benefits described in this Paragraph 6, shall be subject to
adjustment for tax purposes as described in Section 8 of the Plan.

 

  c.

Seagate has granted Executive various equity-based awards (the “Equity Awards”)
under the Seagate Technology 2004 Stock Compensation Plan (the “2004 Plan”) and
the Seagate Technology 2001 Share Option Plan (“2001 Plan”). All of the Equity
Awards granted to Executive that remained unvested as of the Termination Date
shall be cancelled effective that same date, subject to the last sentence of
this clause c. Executive’s period in which to exercise any vested Equity Award
granted in the form of an option will (subject to the last sentence of this
clause c.) be limited to three months from the Termination



--------------------------------------------------------------------------------

 

Date and shall be subject to all terms and conditions set forth in the 2004 Plan
or 2001 Plan, as applicable, and the specific option agreement evidencing such
Equity Award. Executive’s Equity Awards granted in a form other than options
shall be subject to all terms and conditions set forth in the 2004 Plan and the
applicable award agreements evidencing such Equity Awards. Notwithstanding any
of the foregoing in this clause c., all of such Equity Awards remaining unvested
as of the Termination Date shall remain outstanding solely for the limited
purpose of determining whether or not a Change in Control (as defined in the
Plan) occurs during the six month period following the Termination Date and in
the event that a Change in Control does occur within that period, then such
Equity Awards shall be considered fully vested and exercisable in accordance
with the Plan.

 

  d. During the twelve month period following the Termination Date, Seagate will
arrange for Executive to receive outplacement assistance from Right Management
Consultants.

 

  e. Executive’s Seagate-provided health, vision, and dental insurance benefits
coverage will cease on February 28, 2009; however, Executive will be given the
opportunity to elect to continue, at his own expense, his Seagate health, vision
and dental insurance coverage pursuant to COBRA. Further, Seagate will, within
10 business days after the later to occur of the Termination Date or Effective
Date, provide Executive with a lump-sum payment of $29,944, subject to
applicable withholdings, which amount is intended to help defray Executive’s
anticipated costs of obtaining continued health, vision, and dental insurance
coverage pursuant to COBRA. If a Change in Control (as defined in the Plan)
occurs during the six month period following the Termination Date, then Seagate
shall provide Executive (or his spouse, in the event of Executive’s death)
within 10 business days of December 2, 2009, an additional lump-sum payment of
$9,981, subject to applicable tax withholdings and deductions, representing an
additional amount also intended to help defray Executive’s anticipated costs of
obtaining continued health, vision and dental insurance pursuant to COBRA.
Seagate’s payment of this additional amount following a Change in Control shall
be conditioned upon Executive’s full compliance, between the Termination Date
and December 2, 2009, with all terms and conditions of both this Agreement and
the Covenants Agreement. Further, this payment, as with other payments and
benefits described in this Paragraph 6, shall be subject to adjustment for tax
purposes as described in Section 8 of the Plan.

 

  f. Executive will, until June 30, 2009, be eligible to undergo a physical
examination (the “Executive Physical”) at the Mayo Clinic in Rochester, MN,
pursuant to the terms of Seagate’s Executive Compensation and Benefits Policy,
under which Seagate will bear the entire cost of the Executive Physical for
Executive. Seagate will not cover the cost of any medical treatment undergone by
Executive based upon a diagnosis made during the Executive Physical or
subsequent medical testing. Seagate will reimburse Executive for reasonable
travel and lodging expenses for Executive incurred in connection with the
Executive Physical.



--------------------------------------------------------------------------------

  g. Seagate will, until June 30, 2009, assist Executive with timely and
accurately filing any forms required under Section 16 of the Securities Exchange
Act of 1934, provided however, that Executive shall disclose to Seagate any
information required in connection with such filing contemporaneously with the
transaction upon which the filing is based.

7.    Executive, on behalf of himself, his heirs, executors, administrators,
successors, and assigns, fully and forever releases and discharges Seagate, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, members, managers, shareholders, agents,
employees and assigns (each a “Released Party”) from any and all claims, causes
of action, and liabilities up through the date of his execution of this
Agreement. The claims subject to this release include, but are not limited to,
those relating to his employment with Seagate and/or any predecessor to Seagate
and the termination of such employment. All such claims (including related
attorneys’ fees and costs) are barred without regard to whether those claims are
based on any alleged breach of a duty arising in statute, contract, or tort.
This expressly includes waiver and release of any rights and claims arising
under any and all laws, rules, regulations, and ordinances, including, but not
limited to: Title VII of the Civil Rights Act of 1964; the Older Workers Benefit
Protection Act; the Americans With Disabilities Act; the Age Discrimination in
Employment Act; the Fair Labor Standards Act; the National Labor Relations Act;
the Family and Medical Leave Act; the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); the Workers’ Adjustment and Retraining Notification
Act; Sarbanes-Oxley Act; the Equal Pay Act of 1963; the California Fair
Employment and Housing Act, and any similar law of any other state or
governmental entity.

This release does not extend to, and has no effect upon, (i) any benefits that
have accrued, and to which Executive may have become vested, under any employee
benefit plan within the meaning of ERISA sponsored by the Company,
(ii) reimbursement of travel or other business expenses incurred by Executive in
the ordinary course of business and consistent with past practice and Seagate’s
policies and prior to the Termination Date, (iii) any rights that (but for this
release) Executive has to be indemnified (and advanced expenses) arising under
applicable law, the articles of incorporation or bylaws or similar constituent
documents of Seagate, any indemnification agreement between Executive and
Seagate, or any directors’ and officers’ liability insurance policy of Seagate
or its affiliates; and (iv) Executive’s rights to the payments and benefits
specified in Paragraph 6 of this Agreement and enforcement of any other
obligation of Seagate to Executive under this Agreement or the Plan. Executive
acknowledges that his receipt of the payment and benefits described in Paragraph
6 of this Agreement will fully satisfy all obligations owed to him by Seagate in
connection with his termination, whether as described in the Plan, this
Agreement, or otherwise.



--------------------------------------------------------------------------------

Executive acknowledges that nothing in this release shall prohibit him from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) his rights under applicable workers’ compensation laws; (b) his right,
if any, to seek unemployment benefits; and (c) his right to file a charge with
the Equal Opportunity Commission (EEOC) challenging the validity of his waiver
of claims under the ADEA.

8.    Executive waives any rights under Section 1542 of the Civil Code of the
State of California. Section 1542 states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.”

9.    Executive agrees that he will not file or cause to be filed any action,
complaint, suit, claim, charge or motion with any governmental agency, court or
tribunal relating to any claim within the scope of the general release set forth
in Paragraph 7. Executive represents and warrants that he has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any action, complaint, suit, claim, charge or motion against any Released Party
with any governmental agency, court or tribunal. Executive represents and
warrants that he has not assigned any claim released herein, or authorized any
other person to assert any such claim on his behalf. Executive agrees that he
will not voluntarily assist any person in bringing or pursuing, or preparing to
bring or pursue, any action, complaint, suit, claim, charge or motion against
Seagate or any of its affiliates or any Released Party, except as may be
specifically required pursuant to a subpoena or to the extent compelled to do so
by law, and in such event, shall notify Seagate in writing in the same manner as
set forth in Recital C above as soon as such circumstances come to the attention
of Executive.

10.    The Parties agree that they will not, in any forum or fashion, disparage
or otherwise make any comment that casts a negative light on the other; provided
however, that each Party may respond accurately and fully to any questions,
inquiry or request for information when required by applicable law.

11.    All taxes that are required by law to be paid by Executive in connection
with this Agreement will be his sole responsibility and Executive agrees that
Seagate will have no responsibility whatsoever with respect to these taxes,
except as to legally required reporting and withholding obligations.

12.    This Agreement and the documents it references constitute the entire
agreement between the Parties with respect to the matters covered and supersede
all prior and contemporaneous agreements, representations, and understandings of
the parties with respect to such matters, including but not limited to any
previously-existing contract, agreement, understanding, or policy relating to
separation or severance pay in the event of termination of employment, with the
exception of the Plan and the Covenants Agreement as referenced in Recital B and
all attachments thereto. Parol evidence will be inadmissible to show agreement
by and between the parties to any term or condition contrary to or in addition
to the terms and conditions contained in this Agreement.



--------------------------------------------------------------------------------

13.    This Agreement can be amended, modified or terminated only by a writing
executed by both Executive and an authorized representative of Seagate.

14.    This Agreement is made, and will be construed, under California law,
without regard to any provisions thereof regarding conflicts of laws. The
parties further agree that the state or federal courts of California shall be
the exclusive and only courts with jurisdiction to hear and decide any claim,
dispute or proceeding arising from or related to this Agreement, and that venue
shall be proper only in these courts.

15.    If any provision of this Agreement is held to be void, voidable,
unlawful, or unenforceable, the remaining portions of this Agreement will
continue in full force and effect, except that if Executive’s release of claims
set forth in Paragraphs 7 and 8 is held to be invalid or unenforceable based
upon a ruling in an action, suit, or counterclaim initiated by Executive, then
at its option Seagate may declare the Agreement null and void and recover from
Executive the value of compensation provided to him under Paragraph 6 above.

16.    The Parties understand that each party is responsible for bearing his or
its own costs and attorneys’ fees incurred in connection with the preparation of
this Agreement and the Covenants Agreement.

17.    Executive represents and acknowledges that in executing this Agreement,
he does not rely and has not relied upon any representation or statement not set
forth herein made by Seagate or any of Seagate’s agents, representatives or
attorneys with regard to the subject matter, basis or effect of this Agreement
or the Covenants Agreement or otherwise.

18.    This Agreement may be executed in counterpart originals with each
counterpart to be treated the same as a single original. The Parties agree that
this Agreement may be executed using facsimile signatures and that such
signatures shall be deemed to be valid as original signatures. Executive, by his
signature below, states that he has read this Agreement in its entirety, fully
understands its terms and its binding effect on him, and signs this Agreement
voluntarily and of his own free will.

19.    The intent of the Parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and other guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
Seagate and Executive agree that, for all purposes, including Section 409A,
Executive’s separation from employment with Seagate is an involuntary
termination, and all payments and benefits to Executive under this Agreement are
payments on account of Executive’s separation from service resulting from such
involuntary termination.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS SEPARATION AND GENERAL RELEASE OF CLAIMS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN OR UNKNOWN CLAIMS. THE PARTIES HAVE READ THIS
RELEASE, UNDERSTAND AND ACCEPT EACH OF ITS TERMS, AND AGREE TO BE FULLY BOUND
HEREUNDER.

 

    Dated:             , 2009.               William D. Watkins     Seagate
Technology (US)
Holdings, Inc.     Seagate Technology     Dated:             , 2009.     By:    
      Kenneth M. Massaroni       Senior Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTIVE COVENANTS AGREEMENT

THIS RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”) is being executed and
delivered as of February 4, 2009 by William D. Watkins (“Executive”) in favor
and for the benefit of SEAGATE TECHNOLOGY (together with its subsidiaries and
affiliates, the “Company”). Executive and the Company are called the “Parties”
to this Agreement.

RECITALS

WHEREAS, the Company is engaged in the business of the design, manufacturing,
marketing and selling of hard disc drives, as well as the business of selling
data storage, archiving and recovery services, along with development of solid
state drive products;

WHEREAS, Executive has served as a key employee, executive, and manager of the
Company in his capacity as Chief Executive Officer, and had access to and
knowledge of Company trade secrets and confidential information;

WHEREAS, Executive’s employment with the Company terminated effective
February 4, 2009 (the “Termination Date”), and the Parties subsequently entered
into that certain Separation and Release Agreement (the “Release Agreement”)
dated as of February 4, 2009 and this Agreement.

WHEREAS, the covenants provided herein are material, significant and essential
to the Company’s designation of Executive as eligible to receive benefits in
accordance with the terms of the Release Agreement, and good and valuable
consideration under the Release Agreement has been and will be transferred from
the Company to Executive in exchange for such covenants.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the terms and
provisions of this Agreement, and the Release Agreement, the receipt and
sufficiency of such consideration being hereby acknowledged by the parties
hereto, the parties hereto agree as follows:

1.    Non-Competition.    During the period from the Termination Date until
December 2, 2009 (the “Severance Period”), Executive will not directly or
indirectly:

(a)    engage in any business that competes with the business of the Company
(including, without limitation, any businesses that the Company has specific
plans to conduct in the future and as to which Executive is aware of such
planning) in any geographical area within 100 miles of any geographical area in
which the Company conducts such business (a “Competitive Business”);



--------------------------------------------------------------------------------

(b)    enter the employ of, or render any services to, any person or entity (or
any division of any person or entity) who or which engages in a Competitive
Business;

(c)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(d)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members or investors of the
Company.

It is understood and agreed that the geographic limitation set forth in
Section 1(a) above shall be construed without regard to the physical location of
Executive, but instead with regard to the location or locations of the
Competitive Business. Notwithstanding anything to the contrary in this
Agreement, Executive may, directly or indirectly, own, solely as a passive
investment, securities of any person engaged in the business of the Company that
are actively traded on a public securities market (including the OTCBB and
similar over-the-counter market) if Executive (i) is not a controlling person
of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of such actively traded
securities of such person. Additionally, notwithstanding anything to the
contrary in this Agreement, Executive may, directly or indirectly, own an
interest in, be employed by or otherwise render services to: (x) any venture
capital or private equity firm and its affiliated investment fund(s), so long as
no material portion of Executive’s services to such firm or fund(s) relates to
any of the businesses described in the first Recital of this Agreement, or
(y) any personal digital assistant or similar handheld electronic device
business.

2.    Non-Solicitation of Clients.    During the Severance Period, Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
directly or indirectly solicit or assist in soliciting in competition with the
Company, the business of any client or prospective client:

(a)    with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s Termination Date;

(b)    with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding
Executive’s Termination Date; or

(c)    for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s Termination Date.



--------------------------------------------------------------------------------

3.    Non-Solicitation of Employees.    During the Severance Period, Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
directly or indirectly:

(a)    solicit or encourage any employee of the Company to leave the employment
of the Company; or

(b)    encourage to cease to work with the Company any consultant then under
contract with the Company.

4.    Confidentiality.    During the term of Executive’s employment with the
Company, Executive had access to and became acquainted with the Company’s
confidential and proprietary information, including but not limited to,
information or plans regarding the Company’s customer relationships, personnel,
sales, marketing and financial operations and methods, trade secrets, formulas,
devices, secret inventions, processes and other compilations of information,
records and specifications (collectively, “Proprietary Information”). Executive
shall not disclose any of the Company’s Proprietary Information, directly or
indirectly, or use it in any way except in the course of performing services for
the Company, as authorized in writing by the Company or as required to be
disclosed by applicable law. Notwithstanding the foregoing, Proprietary
Information shall not include information that is or becomes generally public
knowledge other than as a result of a breach of this Section 4 or any other
obligation that Executive has to protect the confidentiality of the Proprietary
Information of the Company.

5.    Severance Benefits.    Benefits payable to Executive pursuant to the
Release Agreement will terminate immediately if Executive, at any time, violates
any terms of this Agreement, the Release Agreement or the Seagate At-Will
Employment, Confidential Information, and Invention Assignment Agreement (except
as such latter agreement is modified by the Release Agreement).

6.    Scope.    It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Agreement to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, for which
injunctive relief or another remedy to the Company provided for under this
Agreement is unavailable, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine or indicate to
be enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained in this
Agreement or other provisions of the Release Agreement. Such determinations
shall not limit the Company’s ability to cease providing payments or benefits
under the Release Agreement, if applicable, unless a court of competent
jurisdiction has expressly declared that action to be unlawful.



--------------------------------------------------------------------------------

7.    Injunctive Relief and Other Remedies.    Executive and the Company
(a) intend that the provisions of Sections 1-4 be and become valid and
enforceable, (b) acknowledge and agree that the provisions of Sections 1-4 are
reasonable and necessary to protect the legitimate interests of the business of
the Company and (c) agree that the violation of any provisions of Sections 1-4
might result in irreparable injury to the Company, the exact amount of which
would be difficult to ascertain and the remedies at law for which may not be
reasonable or adequate compensation to the Company for such a violation.
Executive agrees that if he violates or threatens to violate any provisions of
Section 3 or 4 of this Agreement, in addition to any other remedy which may be
available at law or in equity, including, but not limited to, the cessation of
any payments or benefits to be provided to Executive pursuant to the Release
Agreement, the Company shall be entitled to seek specific performance and
injunctive relief. In addition, in the event of a violation or threatened
violation by Executive of any provisions of Sections 1-4 of this Agreement, the
Severance Period will be tolled for the period beginning when Executive receives
written notice from the Company asserting such violation or threatened violation
and continuing until such violation has been duly cured or threatened violation
has been ceased. Executive and the Company agree that the cessation of payments
under the Release Agreement and/or the filing of a lawsuit for damages shall be
the Company’s sole and exclusive remedies of any breach by the Executive of any
of the restrictive covenants set forth in Sections 1 or 2 of this Agreement.

8.    Amendment; Waiver; Beneficiary; Termination.    This Agreement may be
amended or waived only by a written instrument signed by each of the parties
hereto. Nothing in this Agreement, express or implied, is intended to confer
upon any third person (other than the Company, its affiliates and their
respective successors, which parties are hereby expressly made third party
beneficiaries of this Agreement) any rights or remedies under or by reason of
this Agreement. This Agreement may be terminated only upon the written agreement
of all of the parties hereto. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

9.    Complete Understanding.    This Agreement (together with the other
agreements between the parties hereto expressly referenced herein) constitutes
the full and complete understanding and agreement of the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to the subject matter hereof.

10.    Governing Law.    This Agreement shall be governed and construed in
accordance with the laws of the State of California, without reference to
conflict of laws. The parties further agree that the state or federal courts of
California shall be the exclusive and only courts with jurisdiction to hear and
decide any claim, dispute or proceeding arising from or related to this
Agreement, and that venue shall be proper only in these courts.

11.    Non-Transfer.    Executive understands and agrees that he is unable to
assign, sell, delegate, transfer or otherwise dispose of any part or whole of
his duties



--------------------------------------------------------------------------------

under this Agreement and accordingly represents and warrants that he has not and
will not assign, sell, delegate, transfer or otherwise dispose of any part or
whole of his duties under this Agreement.

12.    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute but one and the same instrument. The Parties agree that this
Agreement may be executed using facsimile signatures and that such signatures
shall be deemed to be as valid as original signatures.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

EXECUTIVE:       William D. Watkins SEAGATE TECHNOLOGY By:       Kenneth M.
Massaroni   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT B

February 4, 2009

Kenneth M. Massaroni

Senior Vice President and General Counsel

Seagate Technology

920 Disc Drive

Scotts Valley, California 95066

 

  Re: Notice of Resignation

Dear Mr. Massaroni:

This letter serves to confirm termination of my role as Chief Executive Officer
of Seagate Technology effective January 12, 2009 and my termination as an
employee of Seagate (as that term is defined in that Separation and Release
Agreement signed by me on this same date), including Seagate Technology (US)
Holdings, Inc. effective February 4, 2009.

 

Sincerely,    William D. Watkins



--------------------------------------------------------------------------------

EXHIBIT C

February 4, 2009

Stephen J. Luczo

Chairman of the Board of Directors

Seagate Technology

Maples and Calder

P.O.Box 309

Ugland House

Grand Cayman KY1-1104

Cayman Islands

 

  Re: Notice of Resignation

Dear Mr. Luczo:

This letter serves to confirm my resignation as a member of the Board of
Directors of Seagate Technology effective February 4, 2009.

 

Sincerely,    William D. Watkins